DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Claim Status
Claims 1-13, 16-27, 29, 31, 32, 34, and 35 are pending. 
Claims 1, 6, and 35 are currently amended.
Claims 14, 15, 28, 30, and 33 are canceled. 
Claims 1-13, 16-27, 29, 31, 32, 34, and 35 have been examined.
Claims 1-13, 16-27, 29, 31, 32, 34, and 35 are rejected.

Priority
	Priority to application 62/955010 filed on 12/30/2019 and CIP 16/897308 filed on 06/10/2020, which claims priority to CON 16/514033 filed on 07/17/2019, which claims priority to CON 16/033257 filed on 07/12/2018, which claims priority to application 62/531396 filed on 07/12/2017 is accepted. 


Withdrawn Objection to Specification
Response to Applicant’s Arguments
	The objection to the specification is withdrawn in view of the amendment to the specification filed on 10/31/2022.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Applicant’s Arguments
	The rejection of claims 14, 15, and 33 under 35 U.S.C. 103 as being unpatentable over Wortzman et al. (International Application Published Under the PCT WO 2009/051839 A1, Published 04/23/2009) in view of Patel et al. (Clinical Assessment of the Combination Therapy with Liposomal Gels of Tretinoin and Benzoyl Peroxide in Acne, Published 2001) is moot since the claims are canceled. 
	The rejection of claims 1-13, 14-24, 27, 31, 33, 34, and 35 under 35 U.S.C. 103 as being unpatentable over Wortzman et al. (International Application Published Under the PCT WO 2009/051839 A1, Published 04/23/2009) in view of Patel et al. (Clinical Assessment of the Combination Therapy with Liposomal Gels of Tretinoin and Benzoyl Peroxide in Acne, Published 2001) is withdrawn in view of the amendments to the claims.
	The rejection of claims 28, 30, 33 under 35 U.S.C. 103 as being unpatentable over Wortzman et al. (International Application Published Under the PCT WO 2009/051839 A1, Published 04/23/2009) in view of Patel et al. (Clinical Assessment of the Combination Therapy with Liposomal Gels of Tretinoin and Benzoyl Peroxide in Acne, Published 2001) as applied to claims 1-24, 27, and 31-35 above, and further in view of Dubey et al. (International Application Published Under the PCT WO 2015/092602 A1, Published 06/25/2015) is moot since the claims are canceled.
	The rejection of claims 25 and 26 under 35 U.S.C. 103 as being unpatentable over Wortzman et al. (International Application Published Under the PCT WO 2009/051839 A1, Published 04/23/2009) in view of Patel et al. (Clinical Assessment of the Combination Therapy with Liposomal Gels of Tretinoin and Benzoyl Peroxide in Acne, Published 2001) as applied to claims 1-24, 27, and 31-35 above, and further in view of Dubey et al. (International Application Published Under the PCT WO 2015/092602 A1, Published 06/25/2015) is withdrawn in view of the amendments to the claims.
The rejection of claim(s) 14, 15, and 33 under 35 U.S.C. 103 as being unpatentable over Wortzman et al. (International Application Published Under the PCT WO 2009/051839 A1, Published 04/23/2009) in view of Patel et al. (Clinical Assessment of the Combination Therapy with Liposomal Gels of Tretinoin and Benzoyl Peroxide in Acne, Published 2001) is moot since the claims are canceled.
The rejection of claims 1-13, 16-24, 27, 31, 32, 34 and 35 under 35 U.S.C. 103 as being unpatentable over Wortzman et al. (International Application Published Under the PCT WO 2009/051839 A1, Published 04/23/2009) in view of Patel et al. (Clinical Assessment of the Combination Therapy with Liposomal Gels of Tretinoin and Benzoyl Peroxide in Acne, Published 2001) is withdrawn in view of the amendment to the claims. 

This is a new ground of rejection necessitated by the amendment to the claims.
Claim(s) 1-13, 16-27, 29, 31, 32, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wortzman et al. (International Application Published Under the PCT WO 2009/051839 A1, Published 04/23/2009) in view of Patel et al. (Clinical Assessment of the Combination Therapy with Liposomal Gels of Tretinoin and Benzoyl Peroxide in Acne, Published 2001) and further in view of Lapidot et al. (US Patent Application Publication 2010/0255107 A1, Published 10/07/2010).
The claims are directed to method of providing early onset of action in the treatment of acne comprising topically applying onto an effected skin area of  subject in need thereof, once a day for period time of at least about 4, 8, or 12 weeks, a topical medicament which consists of the active ingredients 0.01-0.5% tretinoin preferably about 0.1%, 1-10% benzoyl peroxide more preferably about 3%, and pharmaceutically acceptable carrier or excipients, wherein the absolute reduction in non-inflammatory lesion count after about 2 weeks is at least about twice the absolute reduction in non-inflammatory lesion count during the period starting at about week 2 and ending at about week 4 of treatment and/or to achieve a percentage decrease in the number of non-inflammatory lesions of about 25.2% (mean percentage change from baseline) after about 2 weeks, compared to a percentage decrease in the non-inflammatory lesions of about 17.8% after treatment with vehicle control for about 2 weeks. The claims are further directed to the method wherein the administration is to the face. The claims are further directed to the acne being mild acne, moderate acne, or severe acne. The claims are further directed to the composition being in the form of cream. The claims are further directed to tretinoin and benzoyl peroxide are individually encapsulated in a metal oxide shell.
Wortzman et al. teach a composition comprising about 0.025% tretinoin, about 5% benzoyl peroxide, a high molecular weight polymeric gelling agent, and water (prior art claim 16). Tretinoin is present in the composition in an amount of 0.01 to 1.0% and benzoyl peroxide is present in an amount of 3-9% (paragraph 20). Acne is treated by applying peas sized amount of tretinoin/benzoyl peroxide gel to the fingertips and spread over the face (paragraph 52). 
Wortzman et al. does not teach wherein the application occurs daily for at least 4 weeks. Wortzman et al. lacks a teaching wherein the tretinoin and benzoyl peroxide are individually encapsulated by a semi-metal oxide or metal oxide and/or the composition is a cream.
Patel et al. teach treatment of acne comprising applying benzoyl peroxide to the face in the morning and then tretinoin to the face before bedtime for a treatment period of 3 months (at least 12 weeks) (page 2, column 1, paragraph 1 and 2).
	Lapidot et al. teach a topical composition comprising at least one of benzoyl peroxide and retinoid encapsulated in a microcapsules having a core-shell structure, wherein said core includes said active ingredient, and wherein said shell comprises at least one metal oxide inorganic polymer obtained by a sol-gel process (prior art claims 1). Combinations of benzoyl peroxide and oxidation-sensitive active ingredients such as retinoids and antibiotics are highly useful in formulations for the treatment of acne, and therefore encapsulation of benzoyl peroxide can facilitate obtaining a stable formulation containing both ingredients (paragraph 0253). According to still further features in the described preferred embodiments the final form of the composition is selected from the group consisting of an emulsion, a cream, an aqueous solution, an oil, an ointment, a paste, a gel, a lotion, a milk, a suspension, a powder, an aerosol, a spray, a foam, a shampoo, a hair conditioner, a laquer, a makeup, a solid stick and a toothpaste (paragraph 0052).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application apply the composition of Wortzman et al. for at least 12 weeks once daily and have a reasonable expectation of success. One would have been motivated to do so since Patel et al. teach that this is a common treatment regimen. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to adjust the amount of tretinoin to 0.1% and benzoyl peroxide to 3% and have a reasonable expectation of success. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the claim limitations “wherein the absolute reduction in non-inflammatory lesion count after about 2 weeks is at least about twice the absolute reduction in non-inflammatory lesion count during the period starting at about week 2 and ending at about week 4 of treatment and/or to achieve a percentage decrease in the number of non-inflammatory lesions of about 25.2% (mean percentage change from baseline) after about 2 weeks, compared to a percentage decrease in the non-inflammatory lesions of about 17.8% after treatment with vehicle control for about 2 weeks”, instant claims 2, 4, 5, 7-11, and 31-35 would necessarily be present in the method of Wortzman et al. as modified by the teachings of Patel et al. since the composition and method steps of the prior art are indistinguishable from the instant claims. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to encapsulate the tretinoin and benzoyl peroxide of Wortzman et al. in the microcapsule of Lapidot et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide a more stable composition by preventing contact between the active agents.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to formulate the composition of Wortzman et al. into a cream and have a reasonable expectation of success. One would have been motivated to do so since Lapidot et al. teach that the composition can be formed into a variety of preferred forms. 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-13, 16-27, 29, 31, 32, 34, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of copending Application No. 16/897,308 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap. The claims of the instant application are drawn to a regimen for providing early onset of action in the treatment of acne comprising topically applying onto an affected skin area of a subject in need thereof, once a day for a period of time of at least about 4, 8 or 12 weeks, a topical medicament which comprises the active agents: - tretinoin or a pharmaceutically acceptable salt thereof, in an amount of about 0.01% to about 0.5% weight; and - benzoyl] peroxide in an amount of between about 1% to about 10% weight and a pharmaceutically acceptable carrier or excipient, wherein the absolute reduction in non- inflammatory lesion count after about 2 weeks is at least about twice the absolute reduction in non-inflammatory lesion count during the period starting at about week 2 and ending at about week 4 of treatment. The claims of the co-pending application are drawn to a method of using the same composition as claimed herein for the treatment of acne. The claims of the instant application are within the scope of the claims of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicant’s Arguments
The rejection of claims 14, 15, 28, 30, and 33 on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of copending Application No. 16/897,308 (reference application) is moot since the claims are canceled. 
The rejection of claims 1-13, 16-27, 29, 31, 32, 34, and 35 on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of copending Application No. 16/897,308 (reference application) is maintained since applicant has asked that the rejection be held in abeyance until allowable subject matter is identified. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617